DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/15/22 have been fully considered but they are not persuasive. Applicant argues that the disclosed size and shape of the recess are critical by pointing to Spec [0029], which states “A position for applying force to the drying block structure may be provided for the robot arm to pick up the drying block structure 100 (such as picking up the drying block structure by vacuum to draw the plate-shaped element 130) by providing the plate-shaped element in the recess 120” (emphasis added; Remarks, p. 8-9). Applicant further describes, without citation or quotation from the Spec, various asserted advantages of the claimed recess size and shape in regards to being moved by a robot arm (Remarks, p. 8). 
The Specification describes that “[i]n some embodiments of the present disclosure, the main body includes a straight side, an arc-shaped side, and a recess, wherein the recess extends from the center of the main body to the straight side” ([0006]) and “the drying block structure 100 may be picked up by a robot arm by designing a recess on the main body 110 to achieve automation” ([0027]). The fact that these elements are described as optional prevents an argument based on their criticality.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7-11, 13, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the plate-shaped element is covered by the main body and partially exposed from the main body when viewed in a second direction opposite from the first direction” renders the claim indefinite. The claim requires a recess extending from the center of the main body in a first direction to an edge of the main body, where the plate-shaped element is exposed from the recess when viewed in the first direction, corresponding to Fig. 4, reproduced below (main body 110, recess 120, plate-shaped element 130). 
    PNG
    media_image1.png
    254
    1167
    media_image1.png
    Greyscale
	 
Fig. 4 is described as showing a front view of the structure ([0012]). Fig. 5, described as showing the rear view and reproduced below, shows the recess and plate-shaped element as dashed lines, indicating that they are not directly visible. 

    PNG
    media_image2.png
    229
    1430
    media_image2.png
    Greyscale

Having the plate-shaped element viewable from this direction would require the recess to extend to the opposite side, which is prohibited by the claim language regarding the recess. 
In the Remarks, Applicant provides an argument regarding this limitation in relation to Schuda, which quotes Schuda regarding an embodiment where the surfaces of the recess are opaque (Remarks, p. 8). This argument implies that the limitation is possibly intended to mean that the plate-shaped element is visible from the opposite direction. However, no support is provided for this interpretation, and the structure described (a 3mm silicon wafer, [0026], [0028]) is not transparent to visible light. 
No corresponding structure for either interpretation could be identified in the Specification or figures, and no citations were provided for support with the amendment. For purposes of examination this limitation will not be read into the claim. 
Claim 10 contains the same limitation and is indefinite for analogous reasons. Dependent claims of claims 1 and 10 are correspondingly indefinite.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “the plate-shaped element is covered by the main body and partially exposed from the main body when viewed in a second direction opposite from the first direction” is not supported by the original disclosure. See the above remarks regarding the indefiniteness rejection of claim 1. No corresponding structure for a reasonable interpretation of the claim could be identified in the Specification or figures, and no citations were provided for support with the amendment.  Claim 10 contains the same limitation and is rejected for analogous reasons.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7-11, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bores (U.S. PGPub 2016/0204012) in view of Baseman (U.S. Pat. 5346518), Fritz (U.S. PGPub 2006/0105158) and Schuda (U.S. PGPub 2020/0152494).
Regarding claim 1, Bores teaches a drying block ([0054]) comprising: a main body having a patterned structure and being substantially circular in shape (Fig. 5B, 6, 26) but does not explicitly teach wherein the patterned structure is a honeycomb structure. 
Bores teaches wherein the pattern of the structure may be grooves, a lattice, apertures, or other structure ([0016]). 
Fritz teaches wherein a drying block has a honeycomb structure ([0030]). 
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Fritz with Bores such that the patterned structure is a honeycomb structure for the purpose of increasing the surface area (Fritz, [0030]; Bores, [0016]). 
Bores further does not explicitly teach a protective layer covering the main body and having a porous structure wherein the protective layer is formed integrally with the main body.
Baseman teaches a drying block has a protective layer covering a main body and having a porous structure, formed integrally with a main body (barrier layer, col. 8, l. 4-21; col. 9, l. 13-21). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Baseman with Bores such that the drying block comprises a protective layer covering the main body and having a porous structure wherein the protective layer is formed integrally with the main body for the purpose of blocking emission of dust (col. 8, l. 40-42, col. 9, l. 17-19).
Bores further does not explicitly teach wherein the main body comprises a recess extending from a center of the main body to the straight side in a first direction; a plate-shaped element fitted in the recess, wherein a thickness of the plate-shaped element is less than a depth of the recess, the plate-shaped element is exposed from the recess when viewed in the first direction, and the plate-shaped element is covered by the main body when viewed in a second direction opposite from the first direction, and wherein the protective layer is formed integrally in the recess. 
Schuda teaches a non-wafer substrate shaped like a wafer ([0018]) which can travel through semiconductor processing like a wafer ([0015]), which is substantially circular in shape (Fig. 1, [0021], [0025]), a recess at a center of the non-wafer substrate ([0021]), a plate-shaped element formed in the recess (Schuda, Fig. 2, 104, [0019], [0027], electronics module), wherein the annular layer forming the recess may not be a complete circle ([0030]; an incomplete circle in the annular layer would form a recess from the center to the edge), and wherein the sensor element placed within the center can be constructed in an almost infinite number of variations ([0030]). Further, changes in size and shape of an element are prima facie obvious without evidence that the claimed size and shape are critical (See MPEP 2144.04 IV). Applicant has provided no reasoning for why the disclosed size and shape of the recess are critical. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Schuda with Bores, Baseman, and Fritz such that the main body comprises a recess extending from a center of the main body to the straight side in a first direction; a plate-shaped element fitted in the recess, wherein a thickness of the plate-shaped element is less than a depth of the recess, the plate-shaped element is exposed from the recess when viewed in the first direction, and the plate-shaped element is covered by the main body when viewed in a second direction opposite from the first direction, and wherein the protective layer is formed integrally in the recess for the purpose of providing a recess for an electronics module (Schuda, [0030]) in combination with the reasons set forth regarding Baseman and Fritz.
Regarding claim 2, Bores does not explicitly teach wherein the main body comprises a straight side and an arc-shaped side. Bores teaches wherein the drying block fits into a slot in a wafer carrier ([0006]). Schuda teaches the comprising an alignment notch on the outer perimeter (Fig. 1, [0021], [0025]).
Therefore it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Schuda with Bores, Baseman, and Fritz such that the main body comprises a straight side and an arc-shaped side for the purpose of allowing a wafer-like disc to be precisely aligned ([0021], [0025]).
Regarding claim 4-5, Bores does not explicitly teach wherein a width of the recess is less than a length of the straight side in an extension direction of the straight side and a depth of the recess is less than a thickness of the main body in a direction perpendicular to an extension direction of the straight side.
Schuda teaches a recess at a center of the non-wafer substrate ([0021]), wherein the annular layer forming the recess may not be a complete circle ([0030]), and wherein the sensor element placed within the center can be constructed in an almost infinite number of variations ([0030]). Further, changes in size and shape of an element are prima facie obvious without evidence that the claimed size and shape are critical (See MPEP 2144.04 IV). Applicant has provided no reasoning for why the disclosed size and shape of the recess are critical. 
Therefore it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Schuda with Bores, Baseman, and Fritz such that a width of the recess is less than a length of the straight side in an extension direction of the straight side and a depth of the recess is less than a thickness of the main body in a direction perpendicular to an extension direction of the straight side for the purpose of providing a recess for an electronics module ([0030]).
Regarding claim 7, the combination of Bores, Baseman, Fritz, and Schuda teaches wherein the main body comprises porous material (Bores, [0009], molecular sieve) and wherein the plate-shaped element comprises electronics (Schuda, [0019]) but does not explicitly teach wherein the plate-shaped element comprises semiconductor material.
Examiner takes official notice that an electronics module comprising measurement and output circuitry on a printed circuit board is well-known to implement by semiconductor-based integrated circuit chips. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Bores, Baseman, Fritz, and Schuda such that the plate-shaped element comprises semiconductor material.
Regarding claim 8, the combination of Bores, Baseman, Fritz, and Schuda teaches a positioning element disposed on the plate-shaped element ([0019], [0023]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Bores and Schuda for the reasons set forth in the rejection of claim 3.
Regarding claim 9, Bores does not explicitly teach wherein a length of the recess is shorter than a radius of the main body. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Schuda with Bores, Baseman, and Fritz such that the length of the recess is shorter than a radius of the main body for reasons set forth in the rejection of claim 1. 
Regarding claim 10, Bores teaches a storage device for storing a wafer, comprising a case, wherein a plurality of recesses are positioned in the case, and the wafer is disposed in one of the recesses (Fig. 1, [0051]), and a drying block structure ([0054]) comprising: a main body having a patterned structure and being substantially circular in shape (Fig. 5B, 6, 26), wherein the drying block structure is disposed in another one of the recesses, and a diameter of the drying block structure is substantially identical to the diameter of the wafer (Fig. 1, [0051], 24, 30, [0006]-[0007]).
Bores does not explicitly teach wherein the patterned structure is a honeycomb structure. 
Bores teaches wherein the pattern of the structure may be grooves, a lattice, apertures, or other structure ([0016]). 
Fritz teaches wherein a drying block has a honeycomb structure ([0030]). 
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Fritz with Bores such that the patterned structure is a honeycomb structure for the purpose of increasing the surface area (Fritz, [0030]; Bores, [0016]). 
Bores further does not explicitly teach a protective layer covering the main body and having a porous structure wherein the protective layer is formed integrally with the main body.
Baseman teaches a drying block has a protective layer covering a main body and having a porous structure, formed integrally with a main body (barrier layer, col. 8, l. 4-21; col. 9, l. 13-21). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Baseman with Bores such that the drying block comprises a protective layer covering the main body and having a porous structure wherein the protective layer is formed integrally with the main body for the purpose of blocking dust (col. 8, l. 40-42, col. 9, l. 17-19).
Bores further does not explicitly teach wherein the main body comprises a recess extending from a center of the main body to the straight side in a first direction; a plate-shaped element fitted in the recess, wherein a thickness of the plate-shaped element is less than a depth of the recess, the plate-shaped element is exposed from the recess when viewed in the first direction, and the plate-shaped element is covered by the main body when viewed in a second direction opposite from the first direction, and wherein the protective layer is formed integrally in the recess. 
Schuda teaches a non-wafer substrate shaped like a wafer ([0018]) which can travel through semiconductor processing like a wafer ([0015]), which is substantially circular in shape (Fig. 1, [0021], [0025]), a recess at a center of the non-wafer substrate ([0021]), a plate-shaped element formed in the recess (Schuda, Fig. 2, 104, [0019], [0027], electronics module), wherein the annular layer forming the recess may not be a complete circle ([0030]; an incomplete circle in the annular layer would form a recess from the center to the edge), and wherein the sensor element placed within the center can be constructed in an almost infinite number of variations ([0030]). Further, changes in size and shape of an element are prima facie obvious without evidence that the claimed size and shape are critical (See MPEP 2144.04 IV). Applicant has provided no reasoning for why the disclosed size and shape of the recess are critical. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Schuda with Bores, Baseman, and Fritz such that the main body comprises a recess extending from a center of the main body to the straight side in a first direction; a plate-shaped element fitted in the recess, wherein a thickness of the plate-shaped element is less than a depth of the recess, the plate-shaped element is exposed from the recess when viewed in the first direction, and the plate-shaped element is covered by the main body when viewed in a second direction opposite from the first direction, and wherein the protective layer is formed integrally in the recess for the purpose of providing a recess for an electronics module (Schuda, [0030]) in combination with the reasons set forth regarding Baseman and Fritz.
Regarding claim 11, Bores does not explicitly teach wherein the main body comprises a straight side and an arc-shaped side. Bores teaches wherein the drying block fits into a slot in a wafer carrier ([0006]). Schuda teaches the comprising an alignment notch on the outer perimeter (Fig. 1, [0021], [0025]).
Therefore it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Schuda with Bores, Baseman, and Fritz such that the main body comprises a straight side and an arc-shaped side for the purpose of allowing a wafer-like disc to be precisely aligned ([0021], [0025]).
Regarding claim 13-14, Bores does not explicitly teach wherein a width of the recess is less than a length of the straight side in an extension direction of the straight side and a depth of the recess is less than a thickness of the main body in a direction perpendicular to an extension direction of the straight side.
Schuda teaches a recess at a center of the non-wafer substrate ([0021]), wherein the annular layer forming the recess may not be a complete circle ([0030]), and wherein the sensor element placed within the center can be constructed in an almost infinite number of variations ([0030]). Further, changes in size and shape of an element are prima facie obvious without evidence that the claimed size and shape are critical (See MPEP 2144.04 IV). Applicant has provided no reasoning for why the disclosed size and shape of the recess are critical. 
Therefore it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Schuda with Bores, Baseman, and Fritz such that a width of the recess is less than a length of the straight side in an extension direction of the straight side and a depth of the recess is less than a thickness of the main body in a direction perpendicular to an extension direction of the straight side for the purpose of providing a recess for an electronics module ([0030]).
Regarding claim 16, the combination of Bores, Baseman, Fritz, and Schuda teaches wherein the main body comprises porous material (Bores, [0009], molecular sieve) and wherein the plate-shaped element comprises electronics (Schuda, [0019]) but does not explicitly teach wherein the plate-shaped element comprises semiconductor material.
Examiner takes official notice that an electronics module comprising measurement and output circuitry on a printed circuit board is well-known to implement by semiconductor-based integrated circuit chips. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Bores, Baseman, Fritz, and Schuda such that the plate-shaped element comprises semiconductor material.
Regarding claim 17, the combination of Bores, Baseman, Fritz, and Schuda teaches a positioning element disposed on the plate-shaped element (Schuda, [0019], [0023]) and wherein the plate-shaped element uses radio frequency communication with the control system (Schuda, [0015]-[0016]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Schuda with Bores, Baseman, and Fritz such that the positioning element comprises an RFID circuit for the purpose of using the radio frequency communication to provide the positioning information as taught by Schuda ([0015], [0019], [0024]).
Regarding claim 18, Bores does not explicitly teach wherein a length of the recess is shorter than a radius of the main body. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Schuda with Bores, Baseman, and Fritz such that the length of the recess is shorter than a radius of the main body for reasons set forth in the rejection of claim 10. 
Regarding claim 19, Bores does not explicitly teach wherein a greatest dimension of the plate-shaped element is identical to a width of the recess. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Schuda with Bores, Baseman, and Fritz such that the length of the recess is shorter than a radius of the main body for reasons set forth in the rejection of claim 1. 
Regarding claim 20, regarding the limitation “the wafer”, a claim is only limited by positively recited elements; inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. The combination of Bores, Baseman, Fritz, and Schuda teaches wherein the case comprises a bottom side, and the drying block element is placed in a wafer slot within the case (Bores, [0051]). Therefore it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Bores, Baseman, Fritz, and Schuda such that the drying block structure is placed in the bottommost wafer slot (with the smallest distance between the drying block structure and the bottom side than a wafer in any other slot) for the purpose of providing the drying block structure in a wafer slot of a wafer storage device (Bores, [0006]).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/               Primary Examiner, Art Unit 2812